--------------------------------------------------------------------------------

AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
BY AND AMONG INTELGENX TECHNOLOGIES CORP. (FKA BIG FLASH
CORPORATION), HORST ZERBE AND INGRID ZERBE


THIS AMENDMENT (this “Amendment”) is executed as of November 8, 2016, by and
among IntelGenx Technologies Corp. (fka Big Flash Corporation) (the “Company”),
a Delaware corporation, and Horst Zerbe and Ingrid Zerbe (collectively, the
“IntelGenx Principals”), together with the IntelGenx Principals’ qualifying
transferees (the “Holders”).

RECITALS

WHEREAS, the parties hereto entered into a Registration Rights Agreement, dated
April 28, 2006 (the “Registration Rights Agreement”), pursuant to which the
Company agreed in certain circumstances to register for resale under the
Securities Act of 1933, as amended, certain shares of common stock of the
Company issuable to the IntelGenx Principals pursuant to the terms of a Share
Exchange Agreement dated April 10, 2006 (the “Share Exchange Agreement”); and

WHEREAS, Joel Cohen was an original party to the Registration Rights Agreement
and the Share Exchange Agreement; and no longer holds any exchangeable shares
that were issued pursuant to the terms of the Share Exchange Agreement and no
longer has any right to receive shares of common stock of the Company issuable
pursuant to the terms of the Share Exchange Agreement; and

WHEREAS, the parties hereto now wish to amend the terms of the Registration
Rights Agreement in order to amend certain provisions thereto.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties do hereby agree as follows:

1. Defined Terms. All capitalized terms used and not otherwise defined herein
shall have the meaning ascribed thereto in the Registration Rights Agreement.

2. Amendment. Section 1.2(a) of the Registration Rights Agreement is deleted in
its entirety and replaced with the following:

“(a) Demand for Registration. The Holder or Holders holding at least a majority
of the Registrable Securities (the "Requesting Holders") shall have the right
exercisable two times during the period beginning on the date hereof and ending
on April 28, 2026 to request in writing to the Company (the "Registration
Request") that the Company effect a registration under the Securities Act of all
or part of the Requesting Holders' Registrable Securities (a "Requested
Registration"). The Company shall as promptly as practicable file the Requested
Registration (and in any event no later than sixty (60) days after receiving a
Registration Request) (the "Filing Date") and shall use its best efforts to
cause the same to be declared effective by the Commission as promptly as
practicable after such filing (and in any event no later than one hundred twenty
(120) days after receiving a Registration Request) (the "Effectiveness Date"),
except that in each case the Filing Date and Effectiveness Date may be extended
by up to 60 days in the event that the Company is engaged in a bona fide
financing transaction, including an underwritten offering, ("Financing
Transaction") and the Board of Directors reasonably believes a Requested
Registration would cause such Financing Transaction to be terminated;”

--------------------------------------------------------------------------------

3. Entire Agreement; Ratification. This Amendment constitutes the entire
agreement among the parties with respect to the subject matter hereof. Except as
expressly amended hereby, the terms of the Registration Rights Agreement are
each hereby confirmed and ratified in all respects by the parties hereto and
remain in full force and effect.

4. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York without giving effect
to principles of conflicts of laws.

5. Counterparts. This Amendment may be signed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.

6. Necessary Action. Each party shall perform any further acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Amendment.

[Signature pages to follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

  INTELGENX TECHNOLOGIES CORP.       By: /s/ Horst G. Zerbe            Name:
Horst G. Zerbe            Title: Director, President & CEO       By: /s/ Horst
G. Zerbe            Horst G. Zerbe            Number of Shares Covered:
4,238,679.5           By: /s/ Ingrid Zerbe            Ingrid Zerbe          
 Number of Shares Covered: 5,158,221.5


--------------------------------------------------------------------------------